DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the second Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 07 March 2022, Applicant renumbered claims 17-19 as 15-17.  This brings the listing of the claims into compliance with 37 CFR 1.126 and MPEP § 608.01(j).  See Office Action (14 October 2021) at paragraph 4.  Applicant amended claim 14; cancelled claims 2-13 and 15-17, and added twelve new claims, i.e., claims 18-29.  Regarding Applicant’s listing of the claims, the examiner notes that the status identifier for claims 18 and 20-29 should be “new,” rather than “previously presented,” because the Reply filed by Applicant on 23 November 2021 was not entered into the examination record.  Notice of Non-Compliant Amendment (02 March 2022).  Furthermore, the status identifier for claim 14 should be “currently amended,” rather than “previously presented.”  Claims 1, 14, and 18-29 are pending.  
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of Group II, which is directed to “a method of making a cellulosic material having an oil-based material adsorbed and absorbed thereon.”  Claims 1, 26, 27 and 29, which are directed to non-elected Invention I, are withdrawn from further consideration.  37 CFR 1.142(b).  
The examiner acknowledges Applicant’s election without traverse of cinnamon oil as the species 
Claims 14, 18-25, and 28 are considered below.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14, 18-25, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 14, the range recited in the following limitation is unclear: “dry-blending the highly refined cellulose material with from 15% to 100% by weight of the oil-based material.”  It is circular because the amount of oil that is dry-blended with the cellulose material is defined by the weight of the oil-based material, itself.  This deficiency renders claim 14 and all claims depending thereon indefinite.  The examiner notes that such process limitations are conventionally expressed in terms of weight ratios or weight parts.  
Regarding claim 20, the following limitation lacks clarity: “an antimicrobial active oil or antioxidant oil.”  A person having ordinary skill in the art — even after reviewing the specification of the present application — would not be able to discern the scope of the foregoing limitation with reasonable certainty.  The only relevant disclosure in the specification is located on lines 20-22 of page 9, which merely state: “The composition may have the oil-based material consists essentially of an antimicrobial active oil or antioxidant oil.”  The specification does not provide a definition or even an example of an antimicrobial active oil or antioxidant oil.  What is the scientific protocol for determining whether an oil is an antimicrobial active oil?  Is a MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”); see also MPEP § 2173.05(g) (“the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite”).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18, 19, 21-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre (US 2011/0293814 A1), as evidenced by Fiberstar 2013 (“What is Citri-Fi?”).
Alexandre is directed to a dried, blended system that comprises an edible lipid and a citrus pulp fiber (Abstract).
Alexandre discloses that the ingredients of the system include citrus pulp fiber and an edible lipid.  Para. [0054].  Alexandre identifies the commercially-available fiber sold under the tradename CITRI-FI 100M40 as the preferred species of citrus pulp fiber.  Para. [0024].  The examiner notes that CITRI-FI 100M40 is selected as the highly-refined cellulose material in several of the examples set forth on pages 26-28 of the specification of the present application, as originally filed.  See also Figures 2-4.  This provides a sound basis for the examiner’s position that the property/functional limitations recited in Applicant’s claim 14 concerning total dietary fiber content (AOAC 991.43) and water holding capacity (AACC 56-30) are satisfied.  MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Alexandre identifies vegetable oil, canola oil and olive oil, among other oils, as exemplary edible lipids.  Para. [0028].  
Alexandre further discloses that the preblend system can further comprise a flavor oil and, thereafter, identifies cinnamon as an exemplary flavor oil.  Paras. [0060], [0063].  Cinnamon has been elected by Applicant as the species of oil-based material.  
In paragraph [0064], Alexandre discloses as follows (emphasis added):
preblend system can be physically mixed together to produce a dry or wet blend system.  As highlighted below, food systems that incorporate lipid and citrus pulp fiber in accordance with this disclosure can exhibit improved functionality (e.g., viscosity) over systems that omit citrus pulp fiber even if the food system is prepared by separately adding the lipid and the citrus pulp fiber.
In paragraph [0016], Alexandre further discloses as follows (emphasis added):
As used herein, the term “preblend system” is understood to mean a system a subset of ingredients present in a food system.  The preblend system may be a dry blend system or may include more than 10% moisture; in some useful embodiments, the preblend includes more than 50% water.
Thus, Alexandre discloses dry-mixing the ingredients of the blend system.  See also Alexandre, at paragraph [0068] (disclosing that water is optional in the homogenized combination used in forming the preblend system).  Alexandre additionally discloses that the “wet” blend systems can comprise water-immiscible liquids (e.g., vegetable oil), in combination with — or instead of — water.  Para. [0039].  Also, it is important to acknowledge that relatively minor quantities of water are tolerated by the “dry-blending” step of Applicant’s claim 14 when read in light of the specification, as originally filed.  Page 12, lines 16-17 (“As used in the practice of the present invention, the term ‘dry’ or ‘dry product’ refers to a mass that contains less than 15% by weight of fibers as water.”) and page 21, lines 23-25 (“The terms wet and dry are, of course, somewhat relative, but can be generally regarded as wet having at least (>40% water/<60% solid content) and dry material having less than 20% water/80% solid content).”).  The examiner is mindful that “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111.  
The foregoing disclosure and observations support the examiner’s conclusion that (i) dry-blending CITRI-FI 100M40 with an edible oil, such as olive oil, was known in the prior art, (ii) e.g., cinnamon oil) can be included in the preblend to impart flavor, (iii) a person skilled in the art could have readily selected both (i) and (ii), and (iv) the ensuing combination would have yielded nothing more than predictable results.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); see also MPEP § 2143.02.  
The fact that Applicant has copied the limitations of claim 1, which is directed to a composition of matter, and added them to claim 14, which is directed to a method of making, does not significantly alter the scope of the latter claim.  MPEP § 2111.04(I) (“a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003).  Examination will remain focused on the act or series of acts recited in the claims directed to the elected Invention (Group II), which is a method of making a cellulosic material having an oil-based material adsorbed and absorbed thereon.  MPEP § 2106.03(I) (defining methods and processes as inventions that are claimed as an act or step, or a series of acts or steps).  
The other act or step recited in claim 14 — i.e., “mixing the oil-based highly refined cellulose fiber material with the oil-based material to cause the oil based material to adsorb and absorb on the highly refined cellulose material in an amount of at least 15% by total weight of the highly refined cellulose material…” — is considered generic to the first step (“dry-blending”) because blending overlaps mixing.  MPEP § 2111.04(I) (quoted supra).  Consequently, the mixing step is not differentiated from the dry-blending step.  Because the dry-blending step is obvious, it follows that the mixing step is obvious.  
In sum, claims 14, 18, 19, and 25 are prima facie obvious.
Regarding claims 21-24, Fiberstar 2013 evidences on page 2 that CITRI-FI 100M40 is 100% citrus fiber and, therefore, comprises no gum material, no surfactant, and no maltodextrin.  The methods of making pre-blends set forth in Examples 1 and 3 of Alexandre do not otherwise introduce any of those three materials.  Hence, the negative limitations introduced in claims 21-24, respectively, are prima facie obvious.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826 (CCPA 1968).  
Regarding claim 28, Applicant is referred to Example 2 at paragraphs [0091], [0096], and Table 2 of Alexandre.  The disclosed pudding system comprises 3.3 wt% of the dry blend.  Table 2.  However, paragraph [0096] broadly discloses as follows:
This demonstrates that a preblend system in accordance with this disclosure that includes a liquid oil and citrus pulp fiber can yield unexpected increases in viscosity in food systems, e.g., gel-based dessert systems.  This may, in turn, allow food manufacturers to reduce the fat content of gel-based dessert systems without sacrificing viscosity or to reduce or even eliminate other viscosity enhancing agents in gel-based dessert systems, potentially cutting cost and/or reducing the number of ingredients they have to list on the product label.  This experiment also demonstrates that dry blend systems in accordance with this disclosure may be used as a structured fat system to replace vegetable shortenings and other plastic fats in gel-based dessert systems.
The foregoing disclosure establishes that the concentration of the dry blend in food products is subject to routine optimization.  MPEP § 2144.05(II)(A) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”), quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
Conclusion
Claims 14, 18-25, and 28 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
22 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611